Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-13, 16 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a mobility apparatus, comprising: a frame; a body surrounding the frame having a front side, a rear side, a top side, a bottom side, and first and second lateral sides; a seat located on the top side of the body; a plurality of wheels attached to the frame; a motor for driving at least one of the plurality of wheels attached to the frame; a battery for supplying electricity to the motor; and a controller for directing movement of the mobility apparatus, wherein the controller is operably connected to the motor for controlling driving of the at least one of the plurality of wheels, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the controller is operably connected to at least one of the plurality of wheels for steering a direction of movement of the mobility apparatus and the controller is operably connected to the least one of the plurality of wheels for steering the direction of movement of the mobility apparatus by a drive-by-wire system: a tether cord attached to a retractor anchored to the frame of the mobility apparatus, the tether cord being extended through the front side of the body while in use and retracted when not in use; and a handle attached to a distal end of the tether cord and configured to be received in a handle storage recess in the front side of the body when the tether cord is retracted as required by Claim 1.
Although the prior art discloses a mobility apparatus, comprising: a frame; a body surrounding the frame; a seat located on the body; a plurality of wheels attached to the frame; a motor for driving at least one of the plurality of wheels attached to the frame; a controller for directing movement of the mobility apparatus, wherein the controller is operably connected to the motor for controlling driving of the at least one of the plurality of wheels; a tether cord attached to a retractor anchored to the frame of the mobility apparatus, the tether cord being extended through an opening in the body while in use and retracted when not in use; and a handle attached to a distal end of the tether cord and configured to be received in a handle storage recess in the body when the tether cord is retracted, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a sensor located in the handle for controlling steering of the mobility apparatus, the sensor operably connected to the controller; and wherein the controller controls operation of the mobility apparatus based on inputs detected by the sensor in the handle as required by Claim 16
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618